ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Simon, 2011 IL App (1st) 091197




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DAMON SIMON, Defendant-Appellant.



District & No.             First District, Sixth Division
                           Docket No. 1-09-1197


Filed                      May 27, 2011
Rehearing denied           August 25, 2011
Modified opinion filed     August 26, 2011
Held                       Defendant’s conviction for first degree murder was affirmed, despite his
(Note: This syllabus       arguments that he acted with actual, though unreasonable, belief in self-
constitutes no part of     defense that required reduction of the conviction to second degree
the opinion of the court   murder, that the trial court erred in barring evidence supporting his theory
but has been prepared      of self-defense, that the trial court relied on the erroneous recollection of
by the Reporter of         certain testimony, and that State failed to disclose one witness’s felony
Decisions for the          conviction and allowed the witness to provide perjured testimony
convenience of the
                           concerning his criminal history, since the fact finder could have found
reader.)
                           that defendant failed to prove he unreasonably believed he was acting in
                           self-defense, the trial court’s exclusion of the evidence of the victim’s
                           violent acts against defendant was not abuse of discretion, appellate court
                           refused to find the trial court improperly recalled the testimony of one
                           witness, and there was other testimony supporting trial court’s decision.


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-CR-20692; the
Review                     Hon. Frank Zelezinski, Judge, presiding.
Judgment                     Affirmed.


Counsel on                   Michael J. Pelletier, Alan D. Goldberg, and John Koltse, all of State
Appeal                       Appellate Defender’s Office, of Chicago, for appellant.

                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                             Peter D. Fischer, Assistant State’s Attorneys, of counsel), for the People.


Panel                        JUSTICE R. GORDON delivered the judgment of the court, with
                             opinion.
                             Presiding Justice Garcia and Justice McBride concurred in the judgment
                             and opinion.



                                                OPINION

¶1          Following a bench trial, defendant Damon Simon was convicted of first degree murder
        for the shooting death of Robert Hill. Defendant filed a motion for a new trial, which was
        denied, and after hearing aggravation and mitigation, the trial court sentenced defendant to
        50 years in the Illinois Department of Corrections. On appeal,1 defendant argues that his
        conviction should be reduced to second degree murder and remanded for resentencing
        because he acted with an actual, though unreasonable, belief in self-defense. Alternatively,
        defendant claims that he is entitled to a new trial because: (1) the trial court erred in barring
        evidence that supported defendant’s theory of self-defense, (2) the trial court relied on an
        erroneous recollection of the evidence in weighing witness credibility, and (3) the State
        failed to disclose a witness’s felony conviction and allowed the witness to provide perjured
        testimony when it failed to correct the witness’s misstatement of his criminal history. We
        affirm.

¶2                                        BACKGROUND
¶3             On August 14, 2006, defendant was arrested and subsequently indicted for first
        degree murder (720 ILCS 5/9-1(a)(1) (West 2004)) for the shooting death of Robert Hill (the
        victim). In his answer to the State’s motion for pretrial discovery, defendant stated that he
        would assert the affirmative defense of self-defense. Defendant waived a jury trial and




                1
                  Defendant also filed a separate appeal regarding the dismissal of his pro se postconviction
        petition, which we consider in No. 1-09-2199.

                                                    -2-
     proceeded with a bench trial on November 12, 2008.2
¶4           The State called Aaron Jackson as a witness, who testified that he was present in the
     parking lot at Corona’s Food Mart in Calumet Park at approximately 1 p.m. on July 21,
     2006, attempting to purchase marijuana. He observed defendant in the passenger seat of a
     vehicle in the parking lot, and another individual was in the driver’s seat. Jackson
     approached the vehicle and asked defendant whether he had any marijuana. Defendant
     responded that he did and turned to reach behind his seat. Defendant then turned around
     quickly to face forward, left the vehicle, and told Jackson to move out of the way. Jackson
     observed that defendant appeared surprised when he turned to face forward, and he observed
     defendant remove a gun from his waistband.
¶5           When defendant left the vehicle, Jackson observed the victim approaching from
     behind Jackson, riding a bicycle in the direction of the vehicle. Jackson was familiar with
     the victim, as both Jackson and defendant were members of the Black P Stones gang and the
     victim was a member of the Gangster Disciples gang. Since the victim was behind him when
     Jackson was speaking to defendant in the automobile, Jackson was unable to observe the
     victim while he was approaching. Jackson did not observe any other people approaching
     defendant’s vehicle with the victim. When Jackson first noticed the victim, the victim was
     approximately 8 to 10 feet from defendant. Both of the victim’s hands were gripping the
     bicycle’s handlebars.
¶6           From his location of approximately 10 feet from where the shooting occurred,
     Jackson observed defendant walking up to Hill while pointing the gun at Hill. When he
     spotted the gun, Jackson began running away, running approximately 30 feet before stopping
     and turning to face defendant; Jackson was unable to hear anything that was said while he
     was running. On redirect examination, Jackson testified that when he ran away, he ran
     backwards and was able to observe the scene while backing away without losing sight of
     either the victim or defendant. He overheard defendant tell the victim, “talk that shit now,”
     to which the victim responded “what, what,” while holding up his hands with his palms
     facing out; the victim was not holding anything in his hands. Jackson observed that the
     victim appeared surprised. Jackson observed defendant stand in place and shoot the victim
     twice. After Jackson observed defendant shoot the victim, Jackson “[t]ook off,” but heard
     an additional four gunshots. Jackson later testified that after the shooting, he observed
     defendant “tak[ing] off” in the vehicle. Jackson did not hear the victim make any threats to
     defendant, but during the entire altercation, Jackson was unable to determine whether the
     victim had anything in his back pocket.
¶7           Jackson testified that he did not have any felony convictions. The State objected to
     defense counsel’s question, engaging in the following colloquy:
                 “STATE: Judge, we spoke with Counsel prior to the witness testifying regarding
             his background. We agreed with Counsel and I thought we were in agreement with
             this that we were going to look into his background. There is a question as to

             2
             The bench trial began on November 12, 2008, but extended over four dates due to witness
     unavailability. The dates of the trial were November 12, 2008, December 22, 2008, January 30, 2009,
     and March 5, 2009.

                                                -3-
               whether he has a felony conviction or not.
                   We don’t believe he does, but we told Counsel we would look into it. So until we
               look into it, I would object to the question because it’s our position that he does not
               have an adult felony conviction.
                   THE COURT: Do you have anything to support a felony conviction? I will allow
               you lee way [sic] to Cross Examine if you know what he’s got, Mr. Vance. If you
               don’t know what he’s got, don’t set the–
                   STATE: There’s no good faith basis.
                   DEFENSE: What they tendered me today, it’s a disposition of guilty on unlawful
               possession of a weapon by a felon. That’s what it has right there.
                   STATE: May I see that, Counsel? These are also juvenile arrests, counsel.
                   DEFENSE: I have nothing further.”
¶8             The State also called Anthony Green as a witness, and he testified that on July 21,
       2006, approximately five minutes before the shooting, he was standing with defendant in
       front of the home of the victim’s girlfriend, Star Gardner. Green observed the victim come
       out from the home with a handgun in his back pocket. When defendant observed the gun, he
       “disappeared.” Green ran up to the victim and told him to put the gun away because both the
       victim and defendant were Green’s friends and he did not want to see either killed. The
       victim then went back to Gardner’s home; when he emerged from the home, Green no longer
       observed the gun.
¶9             Green testified that he observed the victim “pistol whip” defendant several days
       before the shooting. Green also testified that he had heard about the victim previously
       shooting defendant and when the State objected, the trial court sustained the objection.
                   “WITNESS: I told [Hill] to cool it because it was a lot of friction. They said that
               he shot. It was said that [Hill] shot Damon a few years back, and they was beating
               up my friend–well, Damon. They was putting pressure on the man.
                   STATE: Objection, Your Honor. Strike that answer as hearsay. He said they said.
                   THE COURT: Sustained as to that portion.
                   ***
                   DEFENSE: Did you see [Hill] pistol whip [defendant]?
                   WITNESS: Yeah. And it was said that he shot the man in the leg a few years
               back.
                   THE COURT: Sustained as to that.”
¶ 10           After speaking with the victim, Green left to find defendant and went to Corona’s
       Food Mart, located a block from Gardner’s home, to purchase a beverage. Green
       encountered defendant inside the store and they had a conversation as they walked from the
       store to a vehicle in the parking lot in which a man unknown to Green was sitting in the
       driver’s seat; defendant entered the vehicle. Green spoke to defendant through the vehicle’s
       passenger window when defendant pushed Green back and drew a gun. Green backed up,
       turned around, and observed the victim on a bicycle. Defendant opened the door, left the
       vehicle, and fired at the victim while he was on the bicycle. Green testified that once he

                                                -4-
       observed the victim being shot the first time, “it was like, I blanked out.”3
¶ 11            The State questioned Green about a statement that Green gave to a police detective
       on July 25, 2006; Green acknowledged making the statement, but could not recall the date
       because he “[u]sed a lot of drugs.” In the statement, Green stated that the victim did not have
       a weapon and never moved toward defendant. Green testified that while the statement
       included that assertion, “to be realistic, I didn’t know what the hell was going on.” He
       acknowledged that he signed the page and was allowed to make corrections but “I can’t
       barely even read cursive, so I don’t know how I can correct something that [the detective]
       wrote.” However, Green admitted that there were several places within the statement where
       he had made corrections.
¶ 12            Green testified that after the victim was shot, Green was in shock and backed up,
       leaving the scene. He did not observe defendant entering the vehicle and leaving. The State
       read from Green’s statement that Green was attempting to leave the scene when he observed
       defendant in a vehicle and heard defendant yell “GDK,” which Green knew to mean
       “Gangster Disciple killer.” After hearing the statement, Green testified that defendant
       “jumped in the car [, rode] past and said it to me, GDK.” Green later testified that the yell
       could have come from defendant or from another member of the Black P Stones, named
       Mooney,4 who was nearby. Green testified that he was a Gangster Disciple with the victim,
       but that there were no other Gangster Disciples in the area of the shooting. Green later
       testified that there were people near the victim when he was riding his bicycle toward
       defendant, and the people were the same ones who had been present when the victim had
       pistol-whipped defendant.5
¶ 13            Green testified that he observed defendant shooting the victim once, after which “it
       was over for me.” The State read from Green’s statement that once defendant shot the victim
       once or twice, the victim “went down,”and defendant stood over the victim, shooting him
       “maybe five or six or seven times altogether.” During cross-examination, the defense
       questioned Green about the assertion in the statement, and Green testified that the statement
       could not be true because the gun could not have held that many bullets. Green further
       testified that the detective taking his statement did not write down “the majority of what the
       truth was or what I had to say,” but that most of the assertions in the statement were true;
       while still under cross-examination, Green later testified that they were not true but admitted
       during redirect examination that he had reviewed the statement shortly before trial and told
       the State’s Attorney the statement was true. During cross-examination, Green testified that
       he was considered a suspect at the time he gave his statement to police and heard the
       detective’s account of what had occurred prior to giving his statement. He testified that he


               3
                Green’s testimony did not include any references to Jackson, and Jackson’s testimony did
       not include any references to Green.
               4
                The record does not identify Mooney.
               5
               The record does not identify the other individuals who were present when the victim pistol-
       whipped defendant.

                                                  -5-
       signed the statement because he was in fear of being sent to jail and that he had been in the
       holding cell of the Calumet Park police department for three days without being given food
       or water before signing the statement. Green also testified that he was unable to read the
       majority of the statement.
¶ 14           The State called Eric Celauro, a former assistant State’s Attorney who worked in the
       Cook County State’s Attorney’s office on July 25, 2006, to testify about his interview with
       Green and the circumstances under which the statement was obtained. Celauro was contacted
       by two detectives from the Calumet Park police department about interviewing Green. The
       interview took place in the State’s Attorney’s office and Celauro, Green, and the two
       detectives were present. Celauro informed Green that he could either write a statement
       himself or Celauro could write it for him, after which Green would check it for accuracy.
       Green requested Celauro write the statement. The State then asked to publish the statement,
       and defense counsel objected. The court allowed the statement to be admitted into evidence
       and published for the purposes of impeaching Green’s testimony.
¶ 15           In the statement, Green said that on July 21, 2006, at approximately 1 p.m., he was
       standing in front of his mother’s house. He observed the victim leaving his girlfriend’s house
       and further observed the handle of a gun protruding from the victim’s back pocket. Since
       Green knew the victim well, he told the victim to “cool out” and put the gun away because
       there were children nearby. At the time, defendant was outside, one building away, and at
       some point, defendant went inside. Green said that defendant and the victim were in different
       gangs.
¶ 16           After Green spoke to the victim for a minute, he left to go to work. On the way,
       Green stopped at Corona’s Food Mart and went inside. As he walked in, he observed
       defendant pull up in a vehicle in the passenger seat. Defendant entered the store and left
       before Green. As Green left the store, he observed defendant sitting in the passenger seat of
       the vehicle and walked over and spoke with defendant. Green observed a handgun in
       defendant’s lap.
¶ 17           Green did not have a chance to have a real conversation with defendant because
       defendant looked around Green “like he saw someone.” Green turned and observed the
       victim on a bicycle. Defendant pushed Green away and exited the vehicle. Defendant was
       a few feet from the victim and walked toward him with a pointed gun. Green did not observe
       the victim with a weapon and the victim never moved toward defendant. The victim
       attempted to get off of his bicycle as defendant “got right up on him” and said something
       like, “what’s that shit you was talking about.” The victim laid his bicycle on the ground and
       stood with his hands in the air, saying something like, “are you going to do this in broad
       daylight,” and partially turned his back on defendant.
¶ 18           Defendant began shooting the victim from a foot or two away. After the first or
       second shot, the victim “went down” and defendant stood over him and continued shooting
       “maybe five or six or seven times altogether.” Green said that at some point, Jackson or
       someone named “Moonie” also appeared on a bicycle and observed the scene as well. Green
       attempted to walk away from the scene and observed defendant “jump” into the vehicle and
       drive away, yelling “GDK” from the vehicle, which meant “Gangster Disciple killer.”
¶ 19           The State’s next witness was Dan Maloney, an assistant State’s Attorney for Cook

                                                -6-
       County who was a witness to a conversation between one of the prosecutors, Shital Thakkar,
       and Green on November 12, 2008. Maloney testified that Green did not want to be involved
       and did not know why he was “locked up,” after which Thakkar explained to Green that he
       was arrested and held pending his testimony at trial due to a warrant issued after he did not
       appear in court after being subpoenaed. Thakkar told Green that he would review Green’s
       statement with him and, if something was untrue, Green should inform Thakkar. Thakkar
       took Green’s handwritten statement and read it to Green, asking every few sentences if the
       statement was true; Green responded to each question that the statement was true. Green
       began laughing when Thakkar read the assertion regarding defendant yelling “GDK” and
       said something to the effect of “it was just funny; I can’t believe he said that”; Green
       acknowledged remembering the incident.
¶ 20           The State additionally called Antrelle Clayborn as a witness, who testified that on
       July 21, 2006, he was driving his automobile when he received a cell call from defendant.
       Clayborn had met defendant previously, but did not “fully” know him. Defendant told
       Clayborn that he had just observed Clayborn driving down the street and asked Clayborn to
       pick him up in the alley behind defendant’s house. Clayborn complied and defendant entered
       Clayborn’s vehicle with a 40-ounce beer and began talking about an incident that had
       occurred between defendant and someone else. Clayborn attempted to testify that
       “[defendant] said it was somebody on the front that he thought had a gun who was going to
       shoot him,” but the court sustained the State’s objection on hearsay grounds. Clayborn was
       later permitted to testify that “[h]e said that someone was trying to shoot him” and “he said
       that someone was on the front.” Clayborn did not realize that defendant was referring to the
       victim and Clayborn did not observe defendant with a gun at the time.
¶ 21           Defendant asked Clayborn to drive to Corona’s Food Mart. Clayborn parked the
       vehicle and defendant exited the vehicle and entered the store while Clayborn waited.
       Defendant exited the store four or five minutes later and entered the vehicle. A man named
       Yayo, whom Clayborn recently discovered was Anthony Green, walked up to the passenger
       side of the vehicle and asked Clayborn to take him to work. Clayborn responded that he
       would as long as Green gave him money for gas.
¶ 22           Clayborn testified that the victim came “riding up” on his bicycle, not riding at a fast
       speed. Clayborn observed him through the side window and made a gesture indicating
       “ ‘What’s up?’ ” and the victim responded with the same gesture. Clayborn testified that the
       victim was riding toward the store, which was in the same direction as the vehicle, but that
       he turned toward the store and eventually parked in front of it; Clayborn opined that “[h]e
       wasn’t never close to us or nothing.” The victim was alone when he entered the parking lot.
¶ 23           Clayborn testified that defendant lifted his shirt and Clayborn observed the handle
       of a handgun in defendant’s waistband and defendant told Green to move out of the way so
       that defendant could open the door. Defendant jumped out of the vehicle while pulling out
       his gun, “said a few words” that Clayborn was unable to hear, and shot the victim while he
       was still on his bicycle. Clayborn was able to see both of the victim’s hands when he was
       riding up to the store and testified that both of his hands were on the handlebars of the
       bicycle and he was not holding anything else; Clayborn further testified that the victim’s
       hands never left the handlebars. Clayborn was unable to see whether the victim had anything

                                                 -7-
       in his back pocket because his shirt was covering it.
¶ 24            Clayborn testified that defendant was approximately eight feet away from the victim
       when he first saw the victim and walked to approximately four feet from the victim when he
       shot the victim. Clayborn testified that the victim was facing away from them, looked over
       his left shoulder, and was shot in the left side of his back. Clayborn testified that he knew
       where the bullet hit the victim by observing the bullethole and seeing blood.
¶ 25            When Clayborn observed the first shot, he reversed his vehicle and attempted to back
       into traffic. However, there was traffic on the street and Clayborn was forced to move
       slowly. He heard two or three more gunshots. By the time that Clayborn had straightened his
       vehicle to leave, defendant had opened the door and jumped into the vehicle. Clayborn
       testified that he had “no choice but to take off” because defendant had a gun and Clayborn
       “barely knew” him. Clayborn spoke to defendant in the vehicle, explaining that Clayborn
       lived in the neighborhood and that the shooting would be a life-changing event. Defendant
       responded that the victim “ ‘had to get it.’ ” On cross-examination, Clayborn admitted that
       the statement that he gave to police did not contain the assertion that defendant said that the
       victim “ ‘had to get it.’ ” Clayborn drove to his cousin’s house, where he told his family
       what had occurred and defendant gave Clayborn’s cousin his gun to “put it up.” Defendant
       received a number of telephone calls and left.
¶ 26            Clayborn took the gun the next day and sold it. Clayborn attempted to retrieve the
       gun approximately a month later, when he was taken into custody by the Calumet Park
       police, but was not able to repurchase the gun. Clayborn testified that he approached the
       police himself, because he had heard that they were searching for him and wanted to clear
       his name. While Clayborn was speaking with the police, they told him that defendant said
       that Clayborn had a gun; Clayborn denied having a gun.
¶ 27            The State also called Mohammed Suleiman as a witness. Suleiman was working at
       Corona’s Food Mart on July 21, 2006. Shortly before 1 p.m., defendant entered the store,
       purchased some potato chips, and returned to the passenger side of a vehicle parked
       approximately 2 to 2 1/2 parking spaces from the store’s front door; Suleiman did not
       observe a gun when defendant was inside the store. A man named Yale was standing near
       the passenger side door of the vehicle. Suleiman was sweeping the rug near the store’s glass
       front door and observed the victim riding on his bicycle alone, coming from the opposite
       side of the parking lot. The victim did not have a gun in his hand and Suleiman did not
       observe the victim reaching for his waistband; while he was riding his bicycle, the victim’s
       hands were on the handlebars. However, Suleiman was unable to observe the victim’s back
       pocket. Suleiman opined that the victim was going to come to the store to make a purchase,
       since he was a regular customer. Suleiman observed the victim ride to within a few feet of
       the front door. He did not notice anything unusual about the victim and did not pay him any
       particular attention; after he first noticed the victim riding toward the store and before he
       heard the gunshots, Suleiman was not keeping eye contact.
¶ 28            Suleiman turned around to roll up the store’s rug and heard several shots. He turned
       back and observed the victim on the ground and defendant entering the vehicle and leaving.
       Suleiman noticed a gun in defendant’s hand. Suleiman testified that he never actually saw
       defendant shoot the victim because by the time he turned around, defendant was running

                                                -8-
       toward the vehicle. Suleiman moved all of the store’s customers to the back of the store
       approximately 50 to 60 feet away and called the police when he returned to the front of the
       store; Suleiman testified that it took 5 to 10 seconds to move everyone to the back of the
       store and estimated that he called the police within 15 seconds of the shooting.
¶ 29            Suleiman was able to see the victim lying on the ground with blood “all over his
       shirt” while he was calling police. No one approached the victim or took anything from him.
       Suleiman observed the fallen victim until the police arrived within a matter of seconds.
¶ 30            The State also called Calumet Park police officer Vito DiPaolo as a witness. Officer
       DiPaolo testified that he was called to the scene of the shooting on July 21, 2006. When he
       arrived at the scene, there were several people standing around, and the victim was lying on
       the ground in a fetal position in a pool of blood, with a bicycle a few feet away. There was
       no weapon recovered from the scene.
¶ 31            After presenting its witnesses, the State made an oral motion in limine to preclude
       a portion of Star Gardner’s expected testimony in which she would testify that the victim
       told her that he had previously “slapped the defendant around” on the basis of hearsay.
       Defense counsel asked for time in which his investigator could contact Gardner to determine
       if she observed the slapping incident but that it was difficult to find Gardner since she
       refused to allow the State to provide her address to the defense.6 The court continued the trial
       but ruled that “[at] this juncture, without a valid exception to that hearsay, it could not come
       in and this Court would not allow it to come in under those circumstances.”
¶ 32            When the parties next came before the court, the prosecutor informed the court that
       he had spoken with Gardner and determined that all of her knowledge of the slapping
       incident was based on what the victim had told her and she did not witness the incident. The
       State renewed its objection on hearsay grounds and the trial court made a preliminary ruling
       that the testimony would not be allowed.
¶ 33            The parties also proceeded by way of stipulation. The parties stipulated that Dr.
       Nancy Jones, a forensic pathologist with the Cook County medical examiner’s office, would
       testify that she performed a postmortem examination of the victim on July 22, 2006, in
       which she found a “through-and-through” gunshot wound to the victim’s lateral chest, which
       she classified as an entrance wound. There were also three gunshot wounds to the left back,
       from which medium-caliber, partially copper-jacketed, lead bullets were recovered. None
       of the gunshot wounds included evidence of close-range fire. Dr. Jones would further testify
       that in her expert opinion, the cause of the victim’s death was multiple gunshot wounds and
       the manner of death was homicide.
¶ 34            The parties also stipulated that Illinois State Police forensic scientist William
       Anselme would testify that the three bullets were fired from the same firearm. The parties
       further stipulated to the fact that defendant was arrested on August 14, 2006, and that there

               6
                 Gardner was initially the State’s witness, but the State determined that it did not need her
       testimony and did not call her during its case-in-chief. The defense then wished to call her as a
       defense witness, but Gardner refused to allow the defense to have her contact information. It appears
       that during the trial, the State acted as a middleman when the defense needed to contact Gardner and
       Gardner only spoke with defense counsel’s investigator.

                                                    -9-
       was probable cause for his arrest.
¶ 35           The State entered several exhibits into evidence, then rested its case-in-chief.
       Defendant made a motion for a directed finding, which was denied.
¶ 36           In his case-in-chief, defendant called Patricia Simms to testify on his behalf. Simms
       was visiting her daughter on July 21, 2006, when defendant knocked on the door. After
       defense counsel asked Simms what happened when she answered the door, the State
       objected:
                    “WITNESS: He asked could he eat–
                    STATE: Objection, Judge. Any statements that the defense is seeking to
               introduce by the defendant through this witness is inadmissible hearsay.
                    THE COURT: Sustained.”
       Prior to defendant knocking on the door, Simms had seen the victim and a man called Yayo
       outside. Simms knew the victim through Star Gardner, the victim’s girlfriend, who lived next
       door. Simms answered the door and defendant asked if he could come in. The State objected
       and the court sustained the objection, instructing Simms: “Ma’am, you can’t testify as to
       anything that he told you.” Simms testified that defendant appeared scared. He made a
       telephone call for someone to pick him up and left through the back door; defendant was in
       the house for less than five minutes.
¶ 37           Defendant also testified on his own behalf. On July 21, 2006, defendant was walking
       down the street with Green when the victim came out of an apartment. Defendant observed
       a pistol in the victim’s back pocket. The victim was approximately 10 feet from defendant
       and told defendant, “ ‘I got you now; I’m going to kill you.’ ” Green told the victim, “ ‘Man,
       hold on. Man, you don’t need to be doing this out here.’ ”
¶ 38           Defendant testified that it was not the first occasion in which the victim had
       threatened him with the same gun. Approximately two or three days earlier, defendant was
       with Green when the victim and three of his friends approached. The victim told defendant
       that “he didn’t want to see [defendant] around there no more.” The victim’s friends held
       defendant down and the victim “pistol whipped” defendant, hitting him across the head
       several times with the butt of the gun. Green told them to stop and ran away. Defendant did
       not have a gun during the incident and thought that the victim was going to kill him.
¶ 39           On July 21, when the victim threatened to kill defendant, defendant did not have a
       gun. After the victim threatened him, defendant testified that “I felt he was going to kill me.
       I was in fear of my life. He said he was going to kill me. He said he was going to kill me. I
       was in fear of my life.” Defendant ran next door to Simms’ house and “asked her please let
       me come in the house ’cause somebody out there got a gun; he talking about he gonna kill
       me.” Simms opened the door and allowed defendant to come inside. Defendant viewed
       Clayborn driving past the window and called him to ask him to pick defendant up. At the
       time, the victim was still in front talking with Green. When Clayborn arrived, defendant ran
       to his vehicle and they drove away. Clayborn asked defendant why he was running our of
       the back door of Simms’ house, and defendant told him “ ‘This guy in the front, he got a gun,
       man; he just told me he gonna kill me, man, just get me away from the area.’ ”
¶ 40           They stopped at the store and both went inside, where defendant purchased potato

                                                -10-
       chips. Defendant did not have a gun when he went into the store, nor did he have a gun at
       Simms’ house or when exiting the store. When they came out, defendant jumped into the
       passenger seat. Green was walking past and stopped at the passenger side of the vehicle,
       where he said that he wanted a ride to work. Clayborn told Green that he could not have a
       ride unless he had money for gas. While they were talking, defendant looked to the right and
       saw the victim approaching on a bicycle at a fast pace toward the vehicle with some friends
       following him on foot; defendant testified that the friends were the same three friends as in
       the pistol whipping incident.
¶ 41            Defendant had been leaning back in the passenger seat and when he turned, he and
       the victim caught each other’s attention. Defendant testified that “[o]ur face[s] saw each
       other, and I just–he just pointed at me and I looked back at [Clayborn] and I told him, man,
       we got to go, man, this is the same guy that just had a gun on me.” Defendant first noticed
       the victim when he was 30 to 35 feet away and the victim rode his bicycle to within a few
       feet of the passenger side of the vehicle. While the victim was riding his bicycle, defendant
       observed him reach into his back pocket, where defendant had previously seen his gun. The
       victim dismounted the bicycle and pulled his gun, stating “ ‘I got you now,’ ” and Clayborn
       passed defendant a gun. Defendant did not have a gun before that time, and the gun that
       Clayborn passed to him did not belong to defendant; defendant did not know whether the
       gun was loaded.
¶ 42            Defendant exited the vehicle; he testified that he was “trapped.” The victim pointed
       his gun at defendant and said that he was going to kill him. Defendant fired his gun because
       he was afraid that the victim would kill him; he did not know how many times he shot the
       victim, but “just kn[e]w the gun went off.” Defendant testified that he never shot the victim
       in the back. The victim did not fire his gun. Defendant then entered the vehicle and Clayborn
       drove away; defendant did not say anything after the shooting. Defendant was scared after
       the shooting and did not know what to do. Defendant did not tell Clayborn to drive away,
       did not force Clayborn to drive him to Clayborn’s family’s house, and did not ask anyone
       to dispose of the gun because the gun was not his.
¶ 43            Defendant testified that he had only had a few interactions with the victim over
       several years and did not know him very well, but that “[f]or some reason,” the victim did
       not like him. Defendant also testified that the victim robbed him several years ago. However,
       defendant testified that “I ain’t wanna kill him. I ain’t have no plans on seeking no revenge
       on him.” Defendant testified that he was defending himself. Defense counsel asked
       defendant about a prior shooting, and the State objected:
                    “DEFENSE COUNSEL: Now, so–and the State had asked you, you shooting–did
                you shoot him because he had shot you approximately–in 2004. They asked you that,
                right?
                    DEFENDANT: Yes.
                    DEFENSE COUNSEL: That’s not why you shot him?
                    DEFENDANT: No.
                    DEFENSE COUNSEL: Now, you mentioned on cross-examination that he had
                shot you in 2004 during a robbery; is that correct?


                                               -11-
                   DEFENDANT: Yes.
                   STATE: Objection. That wasn’t the testimony.
                   THE COURT: Sustained.
                   DEFENSE COUNSEL: You mentioned that he had robbed you in 2004 on cross-
               examination; is that correct?
                   DEFENDANT: Yes.”
¶ 44           After defendant testified, the defense rested its case-in-chief and the parties presented
       their closing arguments. The court found that both sides agreed that defendant was the
       person who killed the victim and that the only question was whether he was justified in
       doing so by acting in self-defense. The court found that defendant and the victim had
       “history behind them,” including defendant’s testimony that the victim robbed and pistol-
       whipped defendant. However, the history did not justify the shooting. The court found that
       accepting defendant’s testimony would result in a finding that the shooting was justified by
       self-defense but noted that other testimony needed to be considered as well. In recounting
       the other witnesses’ testimony, the court noted:
                   “Then the Court hears testimony from Mohammed Suleiman who was the store
               clerk there perhaps I guess you could call him one of the most independent witnesses
               there who testified similarly in the fact that he was sweeping the floor as he saw the
               victim ride up on his bicycle towards the store, and thereafter the defendant got out
               and shot him several times and he did not see any gun pointed at the defendant and
               he did not see any gun whatsoever. And after the shooting occurred, he escorted all
               the people in the store towards the back immediately and came back again and saw
               the car drive away and saw the victim dead.”
¶ 45           The court concluded that it did not accept defendant’s testimony and did not find it
       credible. In describing inconsistencies in defendant’s testimony, the court again referred to
       Suleiman:
               “But perhaps the most compelling of all witnesses, the State [sic] finds is the
               independent witness Mr. Mohammed Suleiman, someone detached from everybody
               here who disputes the defendant’s testimony who shows that what occurred
               [happened] because the defendant wanted to do so and not in any self-defense
               situation.”
       After considering whether defendant acted in self-defense “or even unreasonably acted in
       self-defense,” the court found defendant guilty of first degree murder.
¶ 46           On May 4, 2009, the parties came before the trial court for sentencing and
       defendant’s motion for a new trial. In denying the motion for a new trial, the court discussed
       the State’s witnesses and, specifically, Suleiman:
                   “The Court noted amongst those witnesses, which though there may be
               impeachment on some of them, the more compelling of the witnesses was the
               independent shopkeeper who was in the store who did observe this as well and he
               observed the victim with no weapon, whatsoever, before or after the incident
               occurred, but for a brief period of time where he hustled the patrons of the store to
               the back as gunshots were heard, he saw the entire incident occur.

                                                 -12-
                   This was, again, complemented by other State witnesses as well.”
¶ 47           During sentencing, the State presented a victim impact statement from the victim’s
       mother in aggravation; defendant provided no evidence in mitigation. After the parties
       presented arguments in aggravation and mitigation, defendant addressed the court in
       allocution. Defendant told the victim’s mother that he was sorry for the shooting and that he
       never intended to kill the victim but acted in self-defense. The court sentenced defendant to
       50 years in the Illinois Department of Corrections and defendant filed a notice of appeal the
       same day.

¶ 48                                         ANALYSIS
¶ 49          On appeal, defendant argues that his conviction should be reduced to second degree
       murder and remanded for resentencing because he acted with an actual, though
       unreasonable, belief in self-defense. Alternatively, defendant claims that he is entitled to a
       new trial because: (1) the trial court erred in barring evidence that supported defendant’s
       theory of self-defense, (2) the trial court relied on an erroneous recollection of Suleiman’s
       testimony in weighing his credibility, and (3) the State failed to disclose Jackson’s felony
       conviction and allowed him to provide perjured testimony when it failed to correct Jackson’s
       misstatement of his criminal history. We consider each of defendant’s arguments in turn.

¶ 50                                   Second Degree Murder
¶ 51            Defendant first argues that his conviction should be reduced to second degree murder
       because the evidence established that he acted under an actual, though unreasonable, belief
       in self-defense. Under section 9-2 of the Criminal Code of 1961 (the Code), a person
       commits second degree murder when he commits first degree murder and “[a]t the time of
       the killing he believes the circumstances to be such that, if they existed, would justify or
       exonerate the killing ***, but his belief is unreasonable.” 720 ILCS 5/9-2(a)(2) (West 2004).
       For a defendant to be guilty of second degree murder, the State must first prove the
       defendant guilty of first degree murder beyond a reasonable doubt. 720 ILCS 5/9-2(c) (West
       2004). The burden then shifts to the defendant to prove the existence of the mitigating factor
       by a preponderance of the evidence. 720 ILCS 5/9-2(c) (West 2004). The State is not
       required to prove the absence of the mitigating factor beyond a reasonable doubt. People v.
       Shumpert, 126 Ill. 2d 344, 352 (1989).
¶ 52            The determination of whether a defendant is guilty of first degree murder or guilty
       of second degree murder or was justified because acting in self-defense is a question for the
       finder of fact. People v. Huddleston, 243 Ill. App. 3d 1012, 1021 (1993). The finder of fact
       has the responsibility to determine the credibility and weight of witness testimony, to resolve
       conflicts and inconsistencies present therein, and to draw reasonable inferences from the
       evidence. People v. Berland, 74 Ill. 2d 286, 305-06 (1978); People v. Hawkins, 296 Ill. App.
       3d 830, 837 (1998); People v. Young, 187 Ill. App. 3d 977, 984 (1989). In the case at bar,
       defendant is not challenging the trial court’s determination that the State proved the elements
       of first degree murder beyond a reasonable doubt, nor is he arguing that the trial court erred
       in rejecting an affirmative defense of self-defense. Instead, he argues that the trial court erred


                                                 -13-
       by finding that defendant did not have an unreasonable belief in self-defense. Accordingly,
       we must determine whether, viewing the facts in the light most favorable to the State, any
       rational trier of fact could have found that defendant failed to prove the mitigating factor by
       a preponderance of the evidence. People v. Blackwell, 171 Ill. 2d 338, 358 (1996);
       Huddleston, 243 Ill. App. 3d at 1021.
¶ 53            Defendant claims that he proved an unreasonable belief in self-defense because the
       victim had perpetrated two violent attacks against defendant in the past and the victim
       threatened defendant’s life while brandishing a gun shortly before the shooting. This history
       with the victim led defendant to believe that the victim continued to possess a gun when he
       arrived at the store and that the victim would “follow through on his threat to kill him.”
¶ 54            However, even if defendant’s account of his history with the victim is true, those
       facts are not the only evidence in the record. While the victim’s history of violence toward
       defendant may be relevant to determining whether defendant had an actual belief in the need
       to use self-defense, defendant’s behavior during the altercation should also be considered.
       See Young, 187 Ill. App. 3d at 984 (“[I]n weighing the defendant’s version of the incident,
       the trier of fact should consider the probability or improbability of the defendant’s account,
       the circumstances surrounding the crime and the relevant testimony of other witnesses.”).
       It is undisputed that defendant was in Clayborn’s vehicle at the time he first noticed the
       victim and it is also undisputed that the victim arrived on the scene on a bicycle. Clayborn,
       Green, and Jackson testified that defendant had a gun in his possession at the time he exited
       Clayborn’s vehicle to confront the victim. Nobody, other than defendant,7 testified that the
       victim had anything in his hands or reached for his back pocket; indeed, every witness to the
       shooting testified either that the victim’s hands were on the handlebars of his bicycle or were
       raised with open palms. No weapon was recovered on the victim’s body or in its vicinity.
       Jackson’s testimony and Green’s statement to police indicated that defendant addressed the
       victim by saying, “talk that shit now,” or “what’s that shit you was talking about” prior to
       shooting him; Clayborn testified that defendant said a few words to the victim that Clayborn
       was unable to hear. After the shooting, defendant left the scene and did not call police. Green
       testified that defendant yelled “GDK,” and Clayborn testified that defendant told him that
       the victim “ ‘had to get it.’ ”
¶ 55            Based on all of the evidence in the record, it is entirely possible that a finder of fact
       could have found that defendant had failed to prove that he unreasonably believed he was
       acting in self-defense. Despite any history between the victim and defendant, at the time of
       the shooting, defendant was in a vehicle while the victim was on a bicycle. Defendant
       addressed the victim prior to shooting him, and the victim, other than in defendant’s
       testimony, did not display a weapon nor was one located after his death. After the shooting,
       defendant fled the scene and made comments indicating that he felt no remorse over the
       killing. The trial court determined that defendant’s testimony was not credible. We cannot
       find that the trial court’s decision was such that no rational trier of fact could have reached


               7
                In his brief, defendant does not address his testimony that the victim was pointing a gun at
       him at the time of the shooting but solely focuses on the history between the victim and defendant
       to support his theory of an unreasonable belief in self-defense.

                                                  -14-
       the same conclusion.
¶ 56            Defendant relies on two cases to demonstrate that the violent past between the victim
       and defendant made him unreasonably fear for his life. In People v. Hawkins, 296 Ill. App.
       3d 830, a conviction for first degree murder was reduced to second degree murder based on
       the defendant’s unreasonable belief in self-defense. The appellate court found that the
       defendant had an actual belief that he had the right to use self-defense against the victim in
       part because of the victim’s previous history of violence against the defendant and the
       presence of drugs and alcohol during the incident. Hawkins, 296 Ill. App. 3d at 837-38.
       However, importantly, the court also considered the circumstances of the actual fatal
       altercation between the victim and the defendant, to which defendant was the only person
       to testify. Hawkins, 296 Ill. App. 3d at 838. The defendant testified that (1) the victim
       reached into the defendant’s pockets after the defendant refused to lend him money, (2) the
       victim punched the defendant in the head, causing the defendant to fall to the floor, (3) the
       victim threw a brick at the defendant, narrowly missing the defendant’s head and breaking
       a glass door, (4) the victim approached the defendant and threatened to kill him, and (5) the
       defendant attempted to leave, but the victim blocked his way, grabbed him, and swung at
       him with a closed fist. Hawkins, 296 Ill. App. 3d at 838. The appellate court found that the
       defendant’s belief in the need to use a deadly weapon to defend himself was unreasonable,
       but found that the defendant proved by a preponderance of the evidence that he had an
       unreasonable belief in self-defense and reduced the conviction to second degree murder.
       Hawkins, 296 Ill. App. 3d at 838.
¶ 57            Similarly, in People v. Collins, 213 Ill. App. 3d 818 (1991), the defendant’s
       conviction for the first degree murder of his unarmed roommate was reduced to second
       degree murder when the appellate court found that the evidence was “too inconclusive,
       vague, and contradictory” to sustain a conviction for first degree murder but was sufficient
       to support a conviction for second degree murder. Collins, 213 Ill. App. 3d at 826. As part
       of the defendant’s testimony, he testified that the victim had a violent temper. Collins, 213
       Ill. App. 3d at 821. The court found that there was no physical evidence to support the
       State’s theory that the defendant fired two shots, which was critical to the State’s ability to
       prove intent, and that the only witness to suggest two shots was inconsistent in his testimony
       and admitted to having been drinking at the time of the shooting. Collins, 213 Ill. App. 3d
       at 824-25. Additionally, the court found that the testimony of the witness and the defendant,
       the only two people to testify to the circumstances of the shooting, supported the theory of
       second degree murder because both testified that the defendant and the victim were wrestling
       with a gun at the time the victim was shot. Collins, 213 Ill. App. 3d at 825. Finally, the court
       held that while a loaded weapon was present, without more, it did not “satisf[y] the inference
       of murder in the first degree as opposed to lesser included offenses.” Collins, 213 Ill. App.
       3d at 826.
¶ 58            We find defendant’s cases distinguishable from the case at bar. While Hawkins and
       Collins involve a history of violent behavior by the victim, that is the only similarity between
       them and the case here. However, the differences between defendant’s cases and this case
       are significant. In Hawkins, the only testimony about the killing itself involved a number of
       details of the victim’s aggressive behavior at the time of the altercation. See Hawkins, 296


                                                -15-
       Ill. App. 3d at 838. Likewise, in Collins, the witness and the defendant both testified that the
       defendant and the victim were wrestling with the gun at the time that it discharged. See
       Collins, 213 Ill. App. 3d at 825.
¶ 59           Here, however, four witnesses testified about the circumstances of the shooting, as
       did defendant. Other than defendant, all four of the witnesses testified that they saw the
       victim’s hands and that the victim was not holding a weapon; no weapon was recovered at
       the scene. Moreover, three of the witnesses indicated that defendant addressed the victim in
       some way prior to shooting him and that defendant was armed prior to exiting the vehicle.
       Finally, it is undisputed that defendant was in an automobile and the victim was on a bicycle
       when defendant first noticed the victim. The testimony from every witness apart from
       defendant indicated that the situation between defendant and the victim was not a scene of
       active aggression on the part of the victim, making the factual situation here unlike that in
       Hawkins or Collins. In the case at bar, there were a number of witnesses testifying to the
       circumstances of the shooting, and the trial court was entitled to credit the witnesses’
       testimony instead of defendant’s to find that defendant did not prove that he had an
       unreasonable belief in the need to use self-defense against the victim. See Young, 187 Ill.
       App. 3d at 984 (“The trier of fact is not required to believe the defendant’s version of the
       events.”).
¶ 60           Defendant also argues that his fear was corroborated by the testimony of the State’s
       witnesses in three respects. First, defendant claims that his testimony that he feared the
       victim was corroborated by testimony of Jackson and Green that defendant appeared startled
       when he first noticed the victim and that “the look on [defendant’s] face” indicated that
       “something was wrong.” Defendant also claims that Green corroborated defendant’s
       testimony that the same people who had pistol whipped defendant were following the victim
       into the parking lot and that Green also feared that the victim would shoot him. Finally, none
       of the witnesses testified that they could observe the victim’s back pocket. We find
       defendant’s arguments unpersuasive.
¶ 61           We note that defendant frames his argument in the terms that the State failed to
       “rebut” the theory that defendant was acting with an unreasonable belief in self-defense.
       However, after the State has established each element of first degree murder beyond a
       reasonable doubt, which defendant does not challenge here, the burden is on defendant to
       prove the existence of a mitigating factor by a preponderance of the evidence. See 720 ILCS
       5/9-2(c) (West 2004). The State is not required to prove the absence of the mitigating factor.
       Shumpert, 126 Ill. 2d at 352.
¶ 62           Here, a rational trier of fact could have found that defendant failed to meet his burden
       despite any corroboration by the State’s witnesses. Defendant’s expression when he noticed
       the victim could have been due to a number of emotions other than fear, such as anger or
       surprise. Additionally, Green’s testimony that he observed people accompanying the victim
       was impeached by Green’s statement to police and his testimony about fearing that the
       victim would also shoot him was not the strong corroboration that defendant claims; his
       testimony about fearing that the victim would shoot him was preceded by the following
       answer:
                     “DEFENSE COUNSEL: But at the time this happened, you were in fear Robbie

                                                -16-
               [the victim] may shoot you, right?
                   WITNESS: I was in fear Damon may have shot me. Robbie could have shot me.
               Driver could have shot me. I would have shot me.
                   DEFENSE COUNSEL: My question is you were in fear that Robbie could, may
               have shot you?
                   WITNESS: Yeah.”
       Finally, the inability of the witnesses to observe the victim’s back pocket concerns the
       reasonableness of defendant’s claimed belief that the victim was carrying a gun and does not
       “corroborate” defendant’s theory that he actually feared the victim. Most importantly, the
       determination of the credibility of witnesses lies squarely with the finder of fact and we are
       not in a position to reweigh the trial court’s credibility determination. Berland, 74 Ill. 2d at
       305-06. Even if defendant’s claims were true, they would not tip the balance of the evidence
       to such an extent that no rational finder of fact could find that defendant failed to prove the
       existence of the mitigating factor.
¶ 63           Defendant finally argues that the fact that a gun was not recovered does not alone
       establish that the mitigating factor was not present, nor do defendant’s later comments,
       which defendant describes as “adrenalin-fueled bravado.” We agree that all of the facts
       should be considered in determining whether defendant proved an unreasonable belief in
       self-defense. See Collins, 213 Ill. App. 3d at 826; Young, 187 Ill. App. 3d at 984. However,
       defendant focuses solely on the history of violence between the parties and does not address
       the testimony regarding defendant’s actions from the time he noticed the victim riding his
       bicycle into the store’s parking lot. As we have noted, that testimony supports the trial
       court’s finding that defendant did not have an unreasonable belief in the need to use self-
       defense, and thus, we cannot find that the trial court’s decision was such that no rational trier
       of fact could have reached the same conclusion.

¶ 64                                   Admission of Evidence
¶ 65            Defendant’s second claim is that the trial court erred in failing to allow defendant to
       present testimony about (1) the victim’s violent actions toward him and (2) defendant’s
       comments in response to the victim’s threat shortly before the shooting. Defendant
       acknowledges that these claims have been forfeited because he failed to raise them in his
       posttrial motion. The Illinois Supreme Court has held that a “defendant must both
       specifically object at trial and raise the specific issue again in a posttrial motion to preserve
       any alleged error for review.” People v. Woods, 214 Ill. 2d 455, 470 (2005); People v.
       Piatkowski, 225 Ill. 2d 551, 564 (2007).
¶ 66            Nevertheless, defendant urges us to review this claim under plain error. “[T]he plain-
       error doctrine allows a reviewing court to consider unpreserved error when (1) a clear or
       obvious error occurred and the evidence is so closely balanced that the error alone threatened
       to tip the scales of justice against the defendant, regardless of the seriousness of the error,
       or (2) a clear or obvious error occurred and that error is so serious that it affected the fairness
       of the defendant's trial and challenged the integrity of the judicial process, regardless of the
       closeness of the evidence.” Piatkowski, 225 Ill. 2d at 565. In a plain error analysis, “it is the


                                                 -17-
       defendant who bears the burden of persuasion.” Woods, 214 Ill. 2d at 471. However, in order
       to find plain error, we must first find that the trial court committed some error. Piatkowski,
       225 Ill. 2d at 565 (“the first step is to determine whether error occurred”).
¶ 67           In the case at bar, we must apply the plain error review to an issue that already carries
       an abuse of discretion standard of review. The decision to admit or exclude evidence rests
       within the sound discretion of the trial court and that decision will not be disturbed absent
       an abuse of discretion. Snelson v. Kamm, 204 Ill. 2d 1, 24 (2003). A trial court abuses its
       discretion only when “no reasonable person would take the view adopted by the trial court.”
       (Internal quotation marks omitted.) Foley v. Fletcher, 361 Ill. App. 3d 39, 46 (2005).

¶ 68                                    Victim’s Violent Acts
¶ 69            Defendant first argues that the trial court erred in excluding evidence of the victim’s
       prior violent acts against defendant. Specifically, defendant claims that the trial court erred
       in (1) preventing Green from testifying that the victim had previously shot defendant and (2)
       granting the State’s motion in limine to preclude Gardner from testifying that the victim had
       “slapped the defendant around.”
¶ 70            In People v. Lynch, 104 Ill. 2d 194, 199-200 (1984), the Illinois Supreme Court held
       that when the theory of self-defense is raised, evidence of the victim’s violent character may
       be offered in two circumstances: (1) to demonstrate that the defendant’s knowledge of the
       victim’s violent tendencies affected the defendant’s perceptions of and reactions to the
       victim’s behavior and (2) to support the defendant’s version of the facts where there are
       conflicting accounts of what happened. See also People v. Figueroa, 381 Ill. App. 3d 828,
       841 (2008); People v. Nunn, 357 Ill. App. 3d 625, 631 (2005); People v. Cook, 352 Ill. App.
       3d 108, 126-27 (2004). Under the first Lynch purpose, the knowledge of the victim’s
       character is relevant only when the defendant knew of the victim’s violent nature. Lynch,
       104 Ill. 2d at 200; Nunn, 357 Ill. App. 3d at 631. Under the second purpose, the defendant’s
       knowledge of the victim’s character is irrelevant. Lynch, 104 Ill. 2d at 200-01; Nunn, 357
       Ill. App. 3d at 631. In the case at bar, defendant argues only that testimony regarding the
       victim’s violent acts should have been admitted under the first Lynch purpose.
¶ 71            Green’s testimony that the victim shot defendant several years earlier was an incident
       that was known to defendant, since he was the person that the victim shot. Additionally,
       knowledge that the victim had shot defendant previously could have affected defendant’s
       perception of the situation. However, the problem with Green’s testimony is that Green did
       not testify that he observed the shooting incident, but testified that he had been told about
       it by unnamed individuals:
                    “WITNESS: I told [Hill] to cool it because it was a lot of friction. They said that
                he shot. It was said that [Hill] shot Damon a few years back, and they was beating
                up my friend–well, Damon. They was putting pressure on the man.
                    STATE: Objection, Your Honor. Strike that answer as hearsay. He said they said.
                    THE COURT: Sustained as to that portion.
                    ***
                    DEFENSE: Did you see [Hill] pistol whip [defendant]?

                                                 -18-
                    WITNESS: Yeah. And it was said that he shot the man in the leg a few years
               back.
                    THE COURT: Sustained as to that.” (Emphasis added.)
       Since Green was testifying to out-of-court statements that were being used to prove that the
       victim had shot defendant, Green’s testimony was hearsay and was excluded on that basis.
       See People v. Caffey, 205 Ill. 2d 52, 88 (2001) (quoting People v. Olinger, 176 Ill. 2d 326,
       357 (1997)) (Hearsay evidence consists of “ ‘an out-of-court statement offered to prove the
       truth of the matter asserted’ ” and “ ‘unless it falls within an exception to the hearsay rule,’ ”
       this type of evidence “ ‘is generally inadmissible due to its lack of reliability’ ” and the
       inability of the opposing party to confront the declarant.). See also People v. Dunmore, 389
       Ill. App. 3d 1095, 1106 (2009).
¶ 72           Defendant argues that he should be given great latitude when presenting Lynch
       evidence and the fact that the evidence satisfies the first Lynch purpose should suffice.
       However, Lynch did not hold that relevance was the sole factor by which courts should
       exclude evidence. Indeed, Lynch instructed that the defendant could demonstrate that the
       victim was the aggressor by “appropriate evidence” and contained a discussion about
       whether the defendant’s convictions for battery would be “competent evidence” of his
       violent character. Lynch, 104 Ill. 2d at 200, 204. Proof is needed that the victim committed
       the crimes, and “a prior altercation or an arrest, without a conviction, can be adequate proof
       of violent character when supported by firsthand testimony as to the victim’s behavior.”
       (Emphasis added.) Cook, 352 Ill. App. 3d at 128; see also People v. Huddleston, 176 Ill.
       App. 3d 18, 28 (1988) (noting that a victim could testify that the decedent had struck her, but
       a police officer who had not observed the incident could not). In the case at bar, there was
       no firsthand evidence that the victim had previously shot defendant, and the trial court did
       not abuse its discretion by sustaining the State’s objections to Green’s testimony on the basis
       of hearsay.
¶ 73           Similarly, defendant was precluded from offering Gardner’s testimony that the victim
       had “slapped the defendant around” on the basis of hearsay. Gardner did not observe the
       victim slapping defendant and her proposed testimony was based on a statement that the
       victim had made to her. Defendant does not claim that Gardner observed the slapping
       incident and would have been able to testify to her own observations. Instead, defendant
       argues that Gardner’s testimony should have been admitted because she would have
       provided reputation testimony about the victim’s propensity for violence toward defendant.
¶ 74           Reputation witnesses must be shown to have “adequate knowledge of the person
       queried about” and the evidence of reputation “must be based upon contact with the subject’s
       neighbors and associates rather than upon the personal opinion of the witness.” People v.
       Moretti, 6 Ill. 2d 494, 523-24 (1955); In re Jessica M., 399 Ill. App. 3d 730, 738 (2010).
       Defendant argues that Gardner, as the victim’s girlfriend, had adequate knowledge of the
       victim and “would not have asserted her personal opinion of [the victim], but rather, related
       a specific incident that supported [the victim’s] violent disposition toward [defendant].”
       However, there is no indication in the record that Gardner’s testimony would have been
       based upon contact with the victim’s neighbors and associates or her personal observations,
       rather than on her personal opinion. Instead, the record demonstrates that Gardner’s

                                                 -19-
       testimony would have been based on one statement made to her by the victim. Even if
       Gardner’s testimony was characterized as reputation evidence, we cannot find that the trial
       court abused its discretion in excluding it.
¶ 75            Moreover, even if the trial court had abused its discretion concerning the Lynch
       evidence, it did not rise to the level of plain error. The exclusion of the testimony was not
       so serious that it affected the fairness of defendant’s trial, so we consider whether the
       evidence was so closely balanced that it threatened to tip the scales of justice against
       defendant. See Nunn, 357 Ill. App. 3d at 630 (exclusion of Lynch testimony did not affect
       defendant’s substantial rights); People v. Crum, 183 Ill. App. 3d 473, 485 (1989) (any error
       made by the trial court was harmless because there was sufficient evidence to convict the
       defendant beyond a reasonable doubt).
¶ 76            In the case at bar, the trial court’s decision not to allow Green’s and Gardner’s
       testimony did not threaten to tip the scales of justice against defendant. Defendant was
       permitted to testify that the victim had robbed him, which was the same incident in which
       he was supposedly shot. Additionally, Green and defendant both testified to the pistol-
       whipping incident, so the trial court was aware that there was a history of the victim acting
       violently toward defendant. The trial court also heard from Green and defendant that the
       victim had threatened defendant with a gun several minutes prior to the shooting. Finally,
       the evidence was weighed heavily against defendant, with four eyewitnesses to the
       circumstances of the shooting. Any additional testimony concerning the victim’s violent
       behavior toward defendant would not have tipped the scales in defendant’s favor.
¶ 77            Defendant argues that the absence of Green’s testimony concerning the prior
       shooting was particularly harmful because the only other testimony as to the shooting came
       from defendant.8 He points to the case of People v. Gossett, 115 Ill. App. 3d 655 (1983), in
       support, noting that the Gossett court found that the defendant’s testimony as to the victim’s
       aggressive character did not render the trial court’s error harmless. However, in Gossett, the
       defendant provided the only evidence as to the victim’s aggressive character other than brief
       witness testimony concerning the victim’s general reputation for violence in the community.
       Gossett, 115 Ill. App. 3d at 664. Here, by contrast, defendant testified to the robbery, the
       pistol whipping, and the threat shortly before the shooting. His testimony regarding the pistol
       whipping and the threat were corroborated by Green’s testimony, and Clayborn and Simms
       testified to defendant’s demeanor directly after receiving the threat. Several witnesses also
       testified to the victim’s membership in the Gangster Disciples gang. Thus, unlike in Gossett,
       there was evidence of several instances of violent behavior by the victim and multiple
       witnesses testifying.
¶ 78            We find that the trial court did not abuse its discretion in preventing Green from
       testifying to the prior shooting or in preventing Gardner from testifying to the slapping
       incident. Since there was no error as to the trial court’s decision concerning either Green’s
       or Gardner’s testimony, there could not have been plain error. Additionally, even if there had
       been any error, it would not have risen to the level of plain error because the evidence was

               8
                We note that defendant was permitted to testify that the victim robbed him, not that the
       victim shot him.

                                                 -20-
       not closely balanced. Accordingly, we affirm the trial court’s decision.

¶ 79                                  Spontaneous Declarations
¶ 80           Defendant also argues that the trial court erred in preventing Clayborn and Simms
       from testifying to defendant’s statements when he entered Simms’ house and Clayborn’s
       automobile. A statement that would normally be excluded on hearsay grounds may be
       admissible if it falls under the hearsay exception for spontaneous declarations. For a
       statement to be admissible under the spontaneous declaration exception, (1) there must have
       been an occurrence that was sufficiently startling to produce a spontaneous and unreflecting
       statement, (2) there must not have been time between the occurrence and the statement for
       the declarant to fabricate the statement, and (3) the statement must relate to the
       circumstances of the occurrence. People v. Robinson, 217 Ill. 2d 43, 62 (2005); People v.
       Williams, 193 Ill. 2d 306, 352 (2000). In determining whether the exception is applicable,
       courts apply a totality of the circumstances analysis, considering a number of factors
       including “time, ‘the nature of the event, the mental and physical condition of the declarant,
       and the presence or absence of self-interest.’ ” Williams, 193 Ill. 2d at 352 (quoting People
       v. House, 141 Ill. 2d 323, 382 (1990)).
¶ 81           The determination of whether a statement qualifies as a spontaneous declaration
       involves factfinding and assessing the credibility of witnesses. People v. Nestrock, 316 Ill.
       App. 3d 1, 13 (2000). A trial court is vested with considerable discretion in determining
       whether a statement is a spontaneous declaration, since each case must be determined on its
       own facts. People v. Gibson, 99 Ill. App. 3d 1068, 1076 (1981). Accordingly, we review the
       trial court’s decision for an abuse of discretion. See People v. Nevitt, 135 Ill. 2d 423, 444
       (1990); see also Snelson, 204 Ill. 2d at 24 (the decision to admit or exclude evidence rests
       within the sound discretion of the trial court and that decision will not be disturbed absent
       an abuse of discretion).
¶ 82           In the case at bar, defendant claims that Clayborn’s statement that “[defendant] said
       it was somebody on the front that he thought had a gun who was going to shoot him,” was
       a spontaneous declaration. Being threatened with a gun could be a sufficiently startling event
       to produce a spontaneous statement. However, the testimony of both Green and defendant
       established that the victim had the gun in his waistband when defendant encountered him,
       which is a less startling event. Additionally, the conversation with Clayborn occurred
       minutes after the confrontation with the victim, so defendant argues that there was little time
       for defendant to fabricate a statement, and the statement related to the circumstances of the
       occurrence. However, time is an “elusive” factor “whose significance will vary with the facts
       of each case.” House, 141 Ill. 2d at 382 (citing Nevitt, 135 Ill. 2d at 444, and People v. Shum,
       117 Ill. 2d 317, 343 (1987)). If a man with a gun intended to kill someone, he could easily
       set up people to support a self-defense claim, which could be completed within minutes.
       Finally, defendant had a motive to fabricate his statement, since he attempted to use that
       statement in support of a self-defense claim. See Williams, 193 Ill. 2d at 352 (noting that
       “ ‘the presence or absence of self-interest’ ” is a factor to be considered in determining
       whether the spontaneous declaration exception is applicable (quoting House, 141 Ill. 2d at
       382)). Examining the totality of the circumstances, we cannot say that the trial court abused

                                                -21-
       its discretion in barring this testimony.
¶ 83            Even if we find that Clayborn’s statement should have been admitted, the error would
       not rise to the level of plain error. See People v. Bradley, 336 Ill. App. 3d 62, 66-67 (2002)
       (admission of evidence under “excited utterance” exception was not of such magnitude that
       it prevented defendant from receiving a fair trial and evidence was not closely balanced).
       Clayborn testified to essentially the same information as the objected-to statement when he
       testified that “[h]e said that someone was trying to shoot him” and “he said that someone
       was on the front”; defendant acknowledges as much in his reply brief. Additionally,
       defendant testified that he told Clayborn, “ ‘This guy in the front, he got a gun, man; he just
       told me he gonna kill me, man, just get me away from the area.’ ” Thus, defendant was
       permitted to present the same information as in Clayborn’s first statement and inclusion of
       the statement would have had no effect on the result of this case.
¶ 84            Defendant also argues that the trial court abused its discretion when it prevented
       Simms from testifying to any statements that defendant made to her. Defendant argues that
       the statements he made to Simms were also spontaneous declarations. However, the content
       of Simms’ testimony is not clear. Simms testified that defendant “asked could he eat,” at
       which point the State objected. Simms later testified that defendant asked if he could come
       in, and the State again objected, leading to the trial court instructing Simms, “Ma’am, you
       can’t testify as to anything that he told you.” A statement concerning eating would not be
       a spontaneous declaration since it did not relate to the startling occurrence. However, Simms
       did not provide any further testimony about defendant’s statements and defendant did not
       make an offer of proof as to her testimony, so it is not clear what the remainder of Simms’
       testimony would have been or whether it would have qualified under the spontaneous
       declaration exception. Based on the record before us, we cannot find that the trial court
       abused its discretion in sustaining the State’s objections to Simms’ testimony.
¶ 85            Defendant argues that the trial court failed to exercise its discretion when it instructed
       Simms not to testify to statements that defendant told her, which resulted in an abuse of
       discretion. We do not view the situation as a failure to exercise discretion, however. The
       State objected to Simms’ testimony about defendant’s statements three times. Each time, it
       was clear that the State was objecting on the basis of hearsay and the trial court sustained the
       objection. Additionally, the State objected an additional five times for various reasons,
       including hearsay objections, that the trial court overruled. By ruling on each objection, the
       trial court exercised its discretion and, as noted, we cannot find that it abused its discretion.
¶ 86            Moreover, even if Simms’ testimony should have been admitted, the error would not
       have risen to the level of plain error because its absence did not tip the scales of justice
       against defendant. Simms was permitted to testify that defendant appeared scared, which
       corroborated defendant’s theory that he feared the victim. Additionally, defendant testified
       that he ran to Simms’ house and “asked her please let me come in the house ’cause
       somebody out there got a gun; he talking about he gonna kill me.” Thus, defendant’s
       comments to Simms were presented to the court. The evidence was not closely balanced and
       the absence of Simms’ testimony did not have any effect on the result, thereby failing to rise
       to the level of plain error.
¶ 87            We find that even if Clayborn’s testimony should have been admitted under the

                                                 -22-
       spontaneous declaration exception to the hearsay rule, its absence did not rise to the level
       of plain error, nor did the trial court’s decision not to permit Simms to testify to comments
       defendant made to her rise to the level of plain error. Accordingly, we affirm the trial court’s
       decision.

¶ 88                                   Recollection of Evidence
¶ 89            Defendant’s third argument on appeal is that he is entitled to a new trial because the
       trial court incorrectly recalled Suleiman’s testimony and relied on that erroneous recollection
       in determining his credibility. Defendant acknowledges that he failed to object to the trial
       court’s recollection of the testimony and did not raise the issue in his posttrial motion. He
       urges us to consider the issue despite any forfeiture because waiver should not bar review
       of a claim where the conduct of the trial court is at issue. Alternatively, defendant asks us
       to review the claim for plain error. Whether we consider the issue on the merits or through
       the lens of a plain error analysis, the first step is to determine whether error occurred.
       Piatkowski, 225 Ill. 2d at 565 (“the first step [in a plain error analysis] is to determine
       whether error occurred”).
¶ 90            Defendant argues that the trial court denied him a fair trial by incorrectly recalling
       the testimony of Suleiman. When recounting the testimony of the witnesses prior to
       delivering the verdict, the court noted:
                    “Then the Court hears testimony from Mohammed Suleiman who was the store
                clerk there perhaps I guess you could call him one of the most independent witnesses
                there who testified similarly in the fact that he was sweeping the floor as he saw the
                victim ride up on his bicycle towards the store, and thereafter the defendant got out
                and shot him several times and he did not see any gun pointed at the defendant and
                he did not see any gun whatsoever. And after the shooting occurred, he escorted all
                the people in the store towards the back immediately and came back again and saw
                the car drive away and saw the victim dead.” (Emphasis added.)
       Defendant claims that the emphasized language was contrary to Suleiman’s testimony and
       that the trial court erroneously believed that Suleiman witnessed the entire incident,
       including the shooting itself.
¶ 91            A trial court’s failure to recall and consider testimony crucial to a defendant’s
       defense may result in a denial of the defendant’s due process rights. People v. Mitchell, 152
       Ill. 2d 274, 323 (1992). In a bench trial, the trial court is presumed to have considered only
       competent evidence in reaching its verdict, unless that presumption is rebutted by affirmative
       evidence in the record. People v. Gilbert, 68 Ill. 2d 252, 258-59 (1977). Where the record
       affirmatively indicates that the trial court did not remember or consider the crux of the
       defense when entering judgment, the defendant did not receive a fair trial. People v. Bowie,
       36 Ill. App. 3d 177, 180 (1976).
¶ 92            Defendant analogizes his case to that in Bowie. In that case, the defendant was on
       trial for battery and resisting a police officer. Bowie, 36 Ill. App. 3d at 178. At trial, the
       defendant and the police officer both testified that the other initiated the altercation; as part
       of the defendant’s testimony, the defendant testified that the police officer hit him on the


                                                 -23-
       head and his head began bleeding. Bowie, 36 Ill. App. 3d at 179. During closing argument,
       defense counsel noted that the testimony of the police officer and the defendant was
       conflicting and noted that the defendant testified that he bled as a result of the police
       officer’s blow. Bowie, 36 Ill. App. 3d at 179-80. The trial court interrupted, stating that there
       was nothing in the defendant’s testimony indicating that he had been bleeding, and struck
       the argument. Bowie, 36 Ill. App. 3d at 180. The appellate court reversed the judgment of
       the trial court, holding that the record affirmatively indicated that the trial judge had
       forgotten the crux of the defense. Bowie, 36 Ill. App. 3d at 180.
¶ 93            However, Bowie is entirely distinguishable from the case at bar. Here, we cannot find
       that the record affirmatively demonstrates that the trial court incorrectly recalled Suleiman’s
       testimony. Indeed, we note that after closing arguments and immediately prior to the court’s
       findings, the parties directed the court’s attention to the page of the trial transcript in which
       Suleiman testified that he took the store’s customers to the back of the store. On the same
       page of the transcript, Suleiman testified that he turned his back to the victim to continue
       sweeping the rug, only turning back after shots had been fired. The trial court accepted the
       copy of the transcript and stated that it had reviewed the page. Thus, there is affirmative
       evidence that the trial court reviewed the testimony at issue immediately prior to making his
       ruling.
¶ 94            Additionally, the trial court’s statements are not necessarily inconsistent with
       Suleiman’s testimony. The language that defendant takes issue with is the trial court’s
       statement that Suleiman observed the victim ride his bicycle toward the store “and thereafter
       the defendant got out and shot him several times and he did not see any gun pointed at the
       defendant and he did not see any gun whatsoever.” There is no dispute that Suleiman
       actually testified that he observed the victim riding his bicycle, nor is there any question that
       during the time that Suleiman observed the scene, Suleiman never observed the victim with
       a gun. While Suleiman did not actually observe defendant exiting the vehicle, it was a
       reasonable inference made by the trial court based on Suleiman’s testimony that the victim
       rode to within five feet of the passenger side of the vehicle in which defendant was sitting,
       Suleiman turned around for less than 10 seconds, heard shots, turned, observed the victim
       on the ground, and observed defendant running to the vehicle. See Berland, 74 Ill. 2d at 305-
       06 (the finder of fact has the responsibility to determine the credibility and weight of witness
       testimony, to resolve conflicts and inconsistencies present therein, and to draw reasonable
       inferences from the evidence). The fact that defendant exited Clayborn’s vehicle and shot
       the victim is also not at issue in the case; defendant admits that he did so.
¶ 95            Defendant argues that the trial court incorrectly recalled the testimony because the
       quoted language implies that Suleiman observed the shooting itself and observed the absence
       of a weapon in the victim’s possession during the shooting. Defendant further argues that
       this incorrect recollection goes to the crux of defendant’s theory of self-defense, in which
       defendant argued that the victim was pointing a gun at him at the time of the shooting. We
       disagree. While it is possible to read the trial court’s statement in that way, it is not the only
       way to do so. As noted, it is possible to read the statement as recounting Suleiman’s
       testimony and drawing an inference from that testimony.
¶ 96            Moreover, the trial court’s decision that defendant was not credible was not based

                                                 -24-
       solely on Suleiman’s testimony. The court did state that it found Suleiman’s testimony
       compelling:
               “But perhaps the most compelling of all witnesses, the State [sic] finds is the
               independent witness Mr. Mohammed Suleiman, someone detached from everybody
               here who disputes the defendant’s testimony who shows that what occurred
               [happened] because the defendant wanted to do so and not in any self-defense
               situation.”
       However, there were three other witnesses who observed the shooting itself, and the trial
       court also summarized their testimony prior to reaching its verdict. The court further noted
       that there was no gun recovered at the scene and no evidence that anyone took a gun
       belonging to the victim from the scene. The court finally pointed to inconsistencies in
       defendant’s testimony. We cannot find the trial court improperly recalled Suleiman’s
       testimony and there was other testimony to support the trial court’s verdict, so we find no
       error and affirm the trial court’s decision.

¶ 97                                            Rule 412
¶ 98            Defendant’s final argument on appeal is that the State violated Illinois Supreme
       Court Rule 412 (eff. Mar. 1, 2001) when it failed to disclose Jackson’s prior felony
       convictions in a timely manner and used perjured testimony when it failed to correct
       Jackson’s misstatement of his criminal history. During defense counsel’s re-cross-
       examination of Jackson, Jackson testified that he did not have any felony convictions. The
       State objected to defense counsel’s question, engaging in the following colloquy:
                    “STATE: Judge, we spoke with Counsel prior to the witness testifying regarding
                his background. We agreed with Counsel and I thought we were in agreement with
                this that we were going to look into his background. There is a question as to
                whether he has a felony conviction or not.
                    We don’t believe he does, but we told Counsel we would look into it. So until we
                look into it, I would object to the question because it’s our position that he does not
                have an adult felony conviction.
                    THE COURT: Do you have anything to support a felony conviction? I will allow
                you lee way [sic] to Cross Examine if you know what he’s got, Mr. Vance. If you
                don’t know what he’s got, don’t set the–
                    STATE: There’s no good faith basis.
                    DEFENSE: What they tendered me today, it’s a disposition of guilty on unlawful
                possession of a weapon by a felon. That’s what it has right there.
                    STATE: May I see that, Counsel? These are also juvenile arrests, counsel.
                    DEFENSE: I have nothing further.”
¶ 99            Rule 412 is a codification of the due process requirements espoused in the United
       States Supreme Court case of Brady v. Maryland, 373 U.S. 83 (1963). People v. Sharrod,
       271 Ill. App. 3d 684, 688 (1995) (Rule 412(c) is a codification of the Brady requirements);
       People v. Redmond, 146 Ill. App. 3d 259, 263 (1986) (Rules 412(a)(vi) and 415(b) impose


                                                -25-
      a continuing duty on the State to disclose relevant criminal records of its witnesses against
      the accused, which is a codification of the requirements of due process under Brady); People
      v. Tonkin, 142 Ill. App. 3d 802, 804-05 (1986) (Rule 412(a)(vi) is a codification of Brady’s
      due process requirements). Rule 412(a)(vi) provides that the State must, on written motion
      of defense counsel, disclose “any record of prior criminal convictions, which may be used
      for impeachment, of persons whom the State intends to call as witnesses at the hearing or
      trial.” Similarly, Rule 412(c) requires that “the State shall disclose to defense counsel any
      material or information within its possession or control which tends to negate the guilt of the
      accused as to the offense charged or which would tend to reduce his punishment therefor.”
      Information that may cast doubt on the credibility of a witness for the State tends to negate
      the guilt of the accused and must be disclosed. Sharrod, 271 Ill. App. 3d at 688 (citing
      People v. Preatty, 256 Ill. App. 3d 579 (1994)). “Among the information which the State
      must disclose is evidence with potential impeachment value such as prior convictions,
      probationary status, pending criminal charges, and juvenile adjudications.” Sharrod, 271 Ill.
      App. 3d at 688 (citing People v. Redmond, 146 Ill. App. 3d 259, 263 (1986)).
¶ 100          To establish a Brady violation, the undisclosed evidence must be both favorable to
      the accused and material. People v. Barrow, 195 Ill. 2d 506, 534 (2001). Evidence is material
      “ ‘ “if there is a reasonable probability that, had the evidence been disclosed to the defense,
      the result of the proceeding would have been different.” ’ ” Barrow, 195 Ill. 2d at 534
      (quoting People v. Coleman, 183 Ill. 2d 366, 393 (1998), quoting United States v. Bagley,
      473 U.S. 667, 682 (1985)). A reasonable probability is “a ‘probability sufficient to
      undermine confidence in the outcome.’ ” People v. Hobley, 182 Ill. 2d 404, 433 (1998)
      (quoting Bagley, 473 U.S. at 682).
¶ 101          In the case at bar, defendant claims that the State failed to timely disclose Jackson’s
      criminal record. Defendant claims that Jackson had at least two felony convictions that were
      not disclosed: one for unlawful possession of a weapon by a felon and a second that formed
      the basis of the unlawful possession conviction. However, as the State points out, the
      evidence as to Jackson’s criminal record does not appear in the record on appeal. The sole
      reference to any prior criminal history is contained in the trial transcript. The transcript
      indicates that the State tendered defense counsel an unnamed document indicating “a
      disposition of guilty on unlawful possession of a weapon by a felon.” After looking at the
      unnamed document, the State observed that “[t]hese are also juvenile arrests” and stated that
      it was the State’s position “that [Jackson] does not have an adult felony conviction.” The
      defense has not shown anything in the record to indicate that there were any adult felony
      convictions. The defense wants us to speculate that the unnamed document which is not in
      the record that stated “a disposition of guilty on unlawful possession of a weapon by a felon”
      is a determination that Jackson was found guilty of unlawful possession of a weapon by a
      felon as an adult. The State claimed this was a juvenile violation. We have nothing before
      us in which to make any determination. Accordingly, our analysis on any Brady violation
      is limited to, at most, two juvenile adjudications.
¶ 102          A witness’s juvenile adjudications can be used for impeachment in appropriate
      circumstances, and such information must also be disclosed. See 705 ILCS 405/5-150(1)(c)
      (West 2004) (“Evidence and adjudications in proceedings under [the Juvenile Court Act of


                                                -26-
        1987] shall be admissible: *** in criminal proceedings in which anyone who has been
        adjudicated delinquent *** is to be a witness including the minor or defendant if he or she
        testifies, and then only for purposes of impeachment and pursuant to the rules of evidence
        for criminal trials ***.”); People v. Newborn, 379 Ill. App. 3d 240, 248 (2008); Sharrod, 271
        Ill. App. 3d at 688; Redmond, 146 Ill. App. 3d at 263.
¶ 103            However, we find that, even if Jackson had two juvenile adjudications that would
        have been admissible as impeachment evidence, any failure by the State to disclose them to
        defendant would not amount to a Brady violation because the adjudications were not
        material. The existing case law demonstrates that there are two primary ways in which to
        determine whether reversal is warranted: (1) by applying the materiality element of the
        Brady requirement (see Barrow, 195 Ill. 2d at 537) or (2) by examining whether the
        defendant was prejudiced by the discovery violation (see People v. Blackman, 359 Ill. App.
        3d 1013, 1018 (2005)). Since evidence that is material under Brady necessarily involves a
        reasonable probability that the outcome of the case would be different, the defendant would
        be prejudiced in the event of a true Brady violation. Thus, we focus our analysis on the
        materiality element to determine whether reversal is warranted.
¶ 104            First, even if untimely, information about Jackson’s adjudications was disclosed to
        defendant during the trial. The State indicated that it had spoken with defense counsel prior
        to Jackson’s testimony about the possibility of Jackson having a felony conviction and the
        State tendered a document to defense counsel containing at least the information about the
        juvenile adjudications. Defense counsel could have requested a continuance in order to
        further investigate Jackson’s criminal record or to prepare an effective cross-examination,
        but did not do so. While the State retained the burden of disclosing the information to the
        defense, defense counsel’s inaction emphasizes the lack of importance the information had
        on the outcome of the trial. See People v. Foster, 76 Ill. 2d 365, 384 (1979) (“Defense
        counsel knew of [the witness’s] statement before he took the stand. If that statement was so
        earthshaking as to require complete reorganization of the defendant’s case, counsel should
        have asked for a continuance or recess for that purpose before [the witness] testified. His
        failure to do so is persuasive evidence that the prejudice here alleged was in fact trivial.”);
        see also People v. Eyler, 133 Ill. 2d 173, 221-22 (1989).
¶ 105            Additionally, we find the cases that defendant relies on to be distinguishable. Both
        People v. Godina, 223 Ill. App. 3d 205 (1991), and People v. Tonkin, 142 Ill. App. 3d 802
        (1986), concerned the discovery of the State’s nondisclosure after the trial had ended. Thus,
        there was no opportunity for a continuance to remedy any prejudice. Here, however, a
        continuance would have allowed defendant time to further investigate Jackson’s background
        and make any changes to his cross-examination as a result. Moreover, in Tonkin, the
        undisclosed prior conviction belonged to the victim in a rape case in which the defendant
        raised a consent defense. Tonkin, 142 Ill. App. 3d at 803, 805. Here, on the other hand,
        Jackson was one of four witnesses to the shooting and provided testimony that was largely
        consistent with that of the other witnesses. Even if his testimony had been completely
        discredited, there still would have been three witnesses to the shooting, as well as forensic
        evidence.
¶ 106            In the case at bar, Jackson’s criminal record was not material because there is not a

                                                 -27-
        reasonable probability that, had it been disclosed, the outcome of the proceeding would have
        been different. Defendant admitted to shooting the victim and the only question was whether
        he did so in self-defense. As noted, Jackson was one of four witnesses to testify to the
        circumstances of the shooting. None of the four witnesses observed the victim with a gun,
        and all four testified that defendant exited a vehicle in order to shoot the victim, who arrived
        at the scene on a bicycle. Additionally, there was forensic evidence indicating that the victim
        had been shot in the back. Finally, defendant testified that the victim pointed a gun at him
        at the scene of the shooting, at which point defendant shot the victim; the trial court found
        defendant’s testimony to be incredible. Even if Jackson had been completely absent from the
        trial, the evidence against defendant was overwhelming. See Barrow, 195 Ill. 2d at 537
        (finding no reasonable probability that outcome would have been different since evidence
        of defendant’s guilt was overwhelming). Therefore, we must conclude that there is no
        reasonable probability that, even if Jackson’s criminal record had been properly disclosed,
        the result of defendant’s trial would have been different.
¶ 107            Similarly, we must reject defendant’s related argument that the State’s failure to
        correct Jackson’s testimony that he did not have any felony convictions was tantamount to
        a knowing use of perjured testimony. A State’s knowing use of perjured testimony to obtain
        a criminal conviction constitutes a violation of due process. Olinger, 176 Ill. 2d at 345
        (citing People v. Jimerson, 166 Ill. 2d 211, 223 (1995)). This same rule applies where the
        State does not solicit the false testimony but allows it to go uncorrected. Olinger, 176 Ill. 2d
        at 345 (citing Napue v. Illinois, 360 U.S. 264 (1959), and People v. McKinney, 31 Ill. 2d 246,
        251 (1964)).
¶ 108            In the case at bar, defense counsel asked Jackson whether he had any felony
        convictions, and Jackson replied that he did not. The State then objected, discussing its
        agreement with defense counsel that the State would investigate Jackson’s criminal record
        but that, until it did so, its position was that Jackson did not have any adult felony
        convictions. The question of Jackson’s criminal history was not revisited.
¶ 109            Despite defendant’s contention, we cannot find that Jackson provided “false
        testimony” that the State failed to correct. First, there is no evidence that Jackson had any
        “felony convictions.” As noted, Jackson’s criminal history is not included as part of the
        record on appeal, and our only information concerning it indicates that Jackson had at least
        two juvenile adjudications. A juvenile adjudication is not necessarily analogous to a felony
        conviction. See, e.g., People v. Taylor, 221 Ill. 2d 157, 163-64 (2006) (holding that for the
        purpose of the escape statute, a juvenile adjudication was not a felony conviction).
        Moreover, immediately after Jackson’s response, the State objected and stated its position
        that Jackson had no adult felony convictions. We cannot find that this conduct warrants
        reversal, especially given our conclusion above that any omission of Jackson’s criminal
        history had no affect on the trial.
¶ 110            Finally, defendant argues that, to the extent that his trial counsel forfeited any claim
        concerning the failure to disclose Jackson’s criminal history by failing to request a
        continuance or investigate further into Jackson’s criminal history, trial counsel was
        ineffective. The Illinois Supreme Court has held that, to determine whether a defendant was
        denied his or her right to effective assistance of counsel, an appellate court must apply the

                                                  -28-
      two-prong test set forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Colon,
      225 Ill. 2d 125, 135 (2007) (citing People v. Albanese, 102 Ill. 2d 504 (1984) (adopting
      Strickland)). Under Strickland, a defendant must prove both (1) his attorney’s actions
      constituted errors so serious as to fall below an objective standard of reasonableness; and (2)
      absent these errors, there was a reasonable probability that his trial would have resulted in
      a different outcome. People v. Ward, 371 Ill. App. 3d 382, 434 (2007) (citing Strickland, 466
      U.S. at 687-94).
¶ 111          Under the first prong of the Strickland test, the defendant must prove that his
      counsel’s performance fell below an objective standard of reasonableness “under prevailing
      professional norms.” Colon, 225 Ill. 2d at 135; People v. Evans, 209 Ill. 2d 194, 220 (2004).
      Under the second prong, the defendant must show that, “but for” counsel’s deficient
      performance, there is a reasonable probability that the result of the proceeding would have
      been different. Colon, 225 Ill. 2d at 135; Evans, 209 Ill. 2d at 220. “[A] reasonable
      probability that the result would have been different is a probability sufficient to undermine
      confidence in the outcome–or put another way, that counsel’s deficient performance
      rendered the result of the trial unreliable or fundamentally unfair.” Evans, 209 Ill. 2d at 220;
      Colon, 225 Ill. 2d at 135. In other words, the defendant was prejudiced by his attorney’s
      performance.
¶ 112          To prevail, the defendant must satisfy both prongs of the Strickland test. Colon, 225
      Ill. 2d at 135; Evans, 209 Ill. 2d at 220. “That is, if an ineffective-assistance claim can be
      disposed of because the defendant suffered no prejudice, we need not determine whether
      counsel’s performance was deficient.” People v. Graham, 206 Ill. 2d 465, 476 (2003). We
      do not need to consider the first prong of the Strickland test when the second prong cannot
      be satisfied. Graham, 206 Ill. 2d at 476.
¶ 113          In the case at bar, the second prong of Strickland cannot be satisfied because
      defendant suffered no prejudice. As we noted, there were a number of eyewitnesses to the
      shooting, all of whom testified that they did not observe the victim with a weapon. There
      was also the presence of forensic evidence that the victim had been shot in the back, as well
      as defendant’s incredible account of the event. Any failure on trial counsel’s part concerning
      Jackson did not prejudice defendant’s case. Therefore, we affirm the trial court’s decision.

¶ 114                                         CONCLUSION
¶ 115            For the foregoing reasons, we affirm defendant’s conviction. We find that: (1) the
        trial court did not err in finding defendant guilty of first degree murder rather than second
        degree murder, (2) the trial court did not err in barring evidence of the victim’s violent acts
        and any error in its decision to preclude testimony concerning defendant’s statements did not
        rise to the level of plain error, (3) the trial court did not rely on an erroneous recollection of
        Suleiman’s testimony, and (4) any failure by the State to disclose Jackson’s criminal record
        was not reversible error.

¶ 116           Affirmed.



                                                  -29-